[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            JUNE 2, 2009
                            No. 08-14858
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK
                      ________________________

                   D. C. Docket No. 97-00067-CR-BH


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

MAURICE DELEON ROBERTS,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                             (June 2, 2009)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.
PER CURIAM:



       Maurice Deleon Roberts, a federal prisoner convicted of crack cocaine

offenses, appeals his resentencing under 18 U.S.C. § 3582(c)(2) and Amendment

7061 to the Sentencing Guidelines. On appeal, Roberts argues that the district court

erred in refusing to consider a sentence below the amended guidelines range based on

United States v. Booker, 125 S.Ct. 738 (2005). No reversible error has been shown;

we affirm.

      We review de novo the district court’s legal conclusions and questions of

statutory interpretation in a section 3582(c)(2) proceeding. United States v. Moore,

541 F.3d 1323, 1326 (11th Cir. 2008), cert. denied, McFadden v. United States, 129

S.Ct. 965 (2009), and cert. denied, (U.S. Mar. 9, 2009) (No. 08-8554).

      Application of Amendment 706 to Roberts’s case shifted his guidelines range

from 262 to 327 months to 210 to 262 months. He originally had been sentenced to

290 months. In his section 3582(c)(2) motion, Roberts sought a reduction -- based on

his post-sentencing conduct -- greater than the two levels contemplated by

Amendment 706; and he argued that the district court had discretion to reduce his

sentence below the amended guidelines range under Booker. The district court

        1
         Amendment 706 -- which became retroactive on 3 March 2008, U.S.S.G. App. C,
 Amend. 713 (Supp. 1 May 2008) -- reduced by two the base offense levels in crack cocaine
 sentences calculated pursuant to U.S.S.G. § 2D1.1(c).

                                               2
determined that a sentence in the middle of the amended guidelines range was

appropriate and reduced Roberts’s sentence to 236 months. The court noted that it

had considered the sentencing factors in 18 U.S.C. § 3553(a) and Roberts’s post-

sentencing conduct.

      We recently addressed whether Booker and Kimbrough2 prohibit Congress and

the Sentencing Commission from limiting the extent to which a district court may

reduce a sentence under section 3582(c)(2). See United States v. Melvin, 556 F.3d

1190 (11th Cir. 2009). petition for cert filed, (U.S. Feb. 10, 2009) (No. 08-8664). We

concluded that Booker and Kimbrough did not apply to section 3582(c)(2)

proceedings; a district court is bound by the limitations imposed on its discretion by

section 3582(c)(2) and the applicable policy statements by the Sentencing

Commission. Id. at 1192-93.

      In the light of our decision in Melvin, we reject Roberts’s argument that the

district court had the authority to reduce his sentence below the amended guidelines

range pursuant to Booker and Kimbrough. The district court reduced Roberts’s

guidelines range to the extent authorized by section 3582(c)(2) and the U.S.S.G. §

1B1.10 policy statement and committed no resentencing error.

      AFFIRMED.



       2
           Kimbrough v. United States, 128 S.Ct. 558 (2007).

                                                 3